 

Exhibit 10.2

 

REDEMPTION AND ASSIGNMENT AGREEMENT

 

This REDEMPTION AND ASSIGNMENT AGREEMENT (this “Agreement”) is dated as of
December 9, 2010, between Trim Holding Group, a Nevada corporation (the
“Company”), and Allkey Ltd., a United Kingdom registered entity ( “Allkey”).

 

            WHEREAS, the Company and Allkey (the “Parties”) entered into that
certain patent assignment agreement dated December 31, 2009 (the “Assignment
Agreement”) whereby Allkey assigned U.S. Patent No. 6,685,660 B1, Canadian
patent No. 2.345.653, Mexican Patent No. 232187 (the “Patents”) and options to
acquire patent rights in certain other countries (the “Options”), named therein
in consideration for the issuance of 3,750,000 Series 2, Class P-2 preferred
shares (the “Shares”); 

 

WHEREAS, the Parties have agreed, as described herein, to terminate the
Assignment Agreement and Options, redeem the Shares and assign the Patent Rights
back to Allkey.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

 

 


ARTICLE I
DEFINITIONS


 

1.1.      Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144 under the
Securities Act.  With respect to Allkey, any investment fund or managed account
that is managed on a discretionary basis by the same investment manager as
Allkey will be deemed to be an Affiliate of Allkey.

 

 “Commission” means the Securities and Exchange Commission.

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

 “Person” means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

                        “Transfer Agent” means Bay City Transfer Agency and
Registrar, Inc.

                                               1

 

--------------------------------------------------------------------------------

 

 

 

 


ARTICLE II
REDEMPTION AND RETURN OF SHARES


 

As of the date of this Agreement, Allkey sells, transfers and assigns to the
Company the Shares in consideration for the assignment of Patent Rights set
forth in Article III.

  

 


ARTICLE III


ASSIGNMENT OF THE PATENTS


            AS OF THE DATE OF THIS AGREEMENT AND IN CONSIDERATION FOR THE SHARES
BEING REDEEMED PURSUANT TO ARTICLE II, THE COMPANY SELLS AND ASSIGNS TO ALLKEY
THE PATENTS AND THE FULL AND EXCLUSIVE RIGHT, TITLE AND INTEREST IN:


(I)         THE INVENTION AND IMPROVEMENTS THAT ARE DISCLOSED IN THE PATENTS;


(II)        ANY CONTINUATION, DIVISIONAL, CONTINUATION-IN-PART, RE-ISSUE
APPLICATION OR PATENT, RE-EXAMINATION APPLICATION OR PATENT, AND THE LIKE, OF
THE PATENTS AND THE INVENTIONS AND IMPROVEMENTS DISCLOSED IN THE PATENTS;


(III)       THE RIGHT OF PRIORITY IN, AND ANY PATENT OR APPLICATION CLAIMING
PRIORITY FROM, ANY OF THE PATENTS OR ITEMS LISTED UNDER SUBSECTION (II);


(IV)       ANY FOREIGN (NON-U.S.) COUNTERPART PATENT OR PATENT APPLICATION THAT
CLAIMS PRIORITY TO OR FROM ANY OF THE PATENTS OR ITEMS LISTED UNDER SUBSECTIONS
(II) TO (III) AS WELL AS RELATED PATENT RIGHTS ARISING FROM SUBSECTIONS (II) TO
(IV);


(V)        THE RIGHT TO SUE IN THE COMPANY’S OWN NAME FOR PAST INFRINGEMENT OF,
AND ANY AND ALL CAUSES OF ACTION FOR PAST INFRINGEMENT OF ANY OF, THE PATENTS,
OR ANY PATENT OR APPLICATION ISSUING THEREFROM;


THE FOREGOING RIGHTS (THE “PATENT RIGHTS”) TO BE HELD AND ENJOYED BY ALLKEY, ITS
SUCCESSORS, AND ASSIGNS, AS FULLY AND ENTIRELY AS THE SAME WOULD HAVE BEEN HELD
AND ENJOYED BY THE COMPANY HAD THIS ASSIGNMENT AND SALE NOT BEEN MADE.


 


ARTICLE IV


TERMINATION OF ASSIGNMENT AGREEMENT


 


            THE ASSIGNMENT AGREEMENT AND ALL RIGHTS THEREIN (INCLUDING, WITHOUT
LIMITATION, ALL OF THE OPTIONS AND ALL OF ALLKEY’S RIGHTS TO PAYMENT) ARE
TERMINATED AS OF THE DATE OF THIS AGREEMENT.


 




2

 

--------------------------------------------------------------------------------

 

 


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SHAREHOLDER


 

Allkey hereby represents and warrants Date to the Company as of the date hereof
the following:

 


5.1       ORGANIZATION; AUTHORITY.  ALLKEY IS AN ENTITY DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION WITH FULL RIGHT, CORPORATE OR PARTNERSHIP POWER AND AUTHORITY TO
ENTER INTO AND TO CONSUMMATE THIS AGREEMENT AND OTHERWISE TO CARRY OUT ITS
OBLIGATIONS HEREUNDER AND THEREUNDER. THE EXECUTION, DELIVERY AND PERFORMANCE BY
ALLKEY OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR SIMILAR ACTION ON THE
PART OF ALLKEY.  THIS AGREEMENT HAS BEEN DULY EXECUTED BY ALLKEY, AND WHEN
DELIVERED BY ALLKEY IN ACCORDANCE WITH THE TERMS HEREOF, WILL CONSTITUTE THE
VALID AND LEGALLY BINDING OBLIGATION OF ALLKEY, ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS, EXCEPT (I) AS LIMITED BY GENERAL EQUITABLE PRINCIPLES
AND APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS
OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY,
(II) AS LIMITED BY LAWS RELATING TO THE AVAILABILITY OF SPECIFIC PERFORMANCE,
INJUNCTIVE RELIEF OR OTHER EQUITABLE REMEDIES AND (III) INSOFAR AS
INDEMNIFICATION AND CONTRIBUTION PROVISIONS MAY BE LIMITED BY APPLICABLE LAW.


   

5.2       Title and Encumbrances.  Allkey is sole and beneficial owner of record
of the Shares free and clear of all Liens, encumbrances, security agreements,
equities, options, claims, charges, restrictions, except for the Purchase
Agreement, and no other Person has any interest therein, including any security
interest, Lien, claim of title, or other right to possess, own, claim, foreclose
upon, or assert any interest in the Shares.

 

 


ARTICLE VI
OTHER AGREEMENTS OF THE PARTIES


 

6.1       Securities Laws Disclosure; Publicity.  The Company shall issue a
Current Report on Form 8-K, disclosing the material terms of this Agreement and
filing this Agreement as an exhibit thereto.  Allkey shall not issue a press
release or otherwise make any such public statement with respect to this
Agreement without the prior consent of the Company. 

6.2       Release of Allkey.  The Company does hereby remise, release, acquit
and forever discharge Allkey and its owners, officers, directors, employees,
agents, Affiliates, advisors and attorneys (collectively, the “Allkey Released
Parties”) of and from all manner of actions, causes of action, suits, debts,
covenants, accounts, trespasses, contracts, agreements, damages, judgments,
liabilities, losses, costs, expenses, and claims of any nature whatsoever, in
law or equity, whether or not now or hereafter known, suspected or claimed,
which the Company ever had, now has, or which he hereafter can, shall or may
have or allege against Allkey or the Allkey Released Parties upon or by reason
of any matter, cause or thing from the beginning of the world to the date hereof
related to the Assignment Agreement.

3

 

--------------------------------------------------------------------------------

 

 

6.3       Release of the Company.  Allkey does hereby remise, release, acquit
and forever discharge the Company and its shareholders, officers, directors,
employees, agents, Affiliates, advisors and attorneys (collectively, the
“Company Released Parties”) of and from all manner of actions, causes of action,
suits, debts, covenants, accounts, trespasses, contracts, agreements, damages,
judgments, liabilities, losses, costs, expenses, and claims of any nature
whatsoever, in law or equity, whether or not now or hereafter known, suspected
or claimed, which Allkey ever had, now has, or which it hereafter can, shall or
may have or allege against the Company or the Company Released Parties upon or
by reason of any matter, cause or thing from the beginning of the world to the
date hereof related to the Assignment Agreement or Allkey’s ownership or
investment in the Company. 

 

 


ARTICLE VII
MISCELLANEOUS


 

7.1       Fees and Expenses .  Each Party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. 

 

7.2       Entire Agreement.  This Agreement contains the entire understanding of
the Parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters,
which the Parties acknowledge have been merged into such documents, exhibits and
schedules.

 

7.3       Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the 2nd Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as follows:

 

                        The Company:             Trim Holding Group

                                                            300 Center Ave.
Suite 202

                                                            Bay City, MI 48708

                                                            Attn: Nitin Amersey

 

                        With a copy to:           Joyce, Thrasher, Kaiser &
Liss, LLC

                                                            Five Concourse
Parkway, Suite 2350

                                                            Atlanta, Georgia
30328

                                                            Attn: H. Grady
Thrasher, IV, Esq.

 

4

 

--------------------------------------------------------------------------------

 

 

 

                        Allkey:                        Allkey Ltd.

                                                            57-61 Market Place

                                                           
Cannock-Staffordshire WS11-1BP England

                                                            Attn: Luciano
Marinelli

 

7.4       Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Parties or, in the case of a waiver, by the party against whom enforcement
of any such waived provision is sought.  No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

7.5       Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

7.6       Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their successors and permitted assigns. 
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Allkey (other than by merger). Allkey may
assign any or all of its rights under this Agreement to any Person to whom
Allkey assigns or transfers any Securities, provided such transferee agrees in
writing to be bound, with respect to the transferred Securities, by the
provisions of the Transaction Documents that apply to Allkey.

 

7.7       No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the Parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth herein.

 

7.8       Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Nevada, USA without regard to the principles of conflicts of law thereof.

  

7.9       Survival.  The representations and warranties contained herein shall
survive the Closing and the delivery of the Shares.

 

7.10     Execution.  This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. 

 

7.13     Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Parties will be entitled to specific performance under the Transaction
Documents.  The Parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agrees to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

5

 

--------------------------------------------------------------------------------

 

 

 

7.14     Construction.  The Parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

 

[Signatures Appear On Following Page]

6

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories, under seal, as of the date
first indicated above.

 

 

                                                                        THE
COMPANY:

 

                                                                        Trim
Holding Group,

a Nevada corporation.

 

 

 

 

/s/ Louis Bertoli

By: Louis Bertoli

Title: President & C.E.O.

                                                                                               
      

 

                                               

 

/s/ Nitin Amersey

By: Nitin Amersey

Title: C.F.O./Director

 

 

 

 

 

ALLKEY:

 

Allkey Ltd.,

a United Kingdom registered entity.

 

                                                                       

                                                                        /s/
Luciano Marinelli

By: Luciano Marinelli

Title: President/Director         

 

7

 

--------------------------------------------------------------------------------

 